LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.87

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

ARP-HCI-02-RPP-121-15    DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

ALLIANZ RISK TRANSFER AG (BERMUDA BRANCH)

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

     Participation  

Excess Layer 5

     85.000 % 

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following paragraphs shall be amended to the Contract:

Paragraph (4) of ARTICLE 21 – SERVICE OF SUIT, has been added and shall read as
follows:

Any action, suit, or proceeding to enforce the above Subscribing Reinsurer
obligations under the attached Contract, service of process may be made upon
Corporation Service Company, 1180 Avenue of the Americas, Suite 210, New York,
New York 10036.

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-RPP-121-15    I&L – ART DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this              day of
                    , 20    

ALLIANZ RISK TRANSFER AG (BERMUDA BRANCH)

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-RPP-121-15    I&L – ART DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

BLUE WATER RE LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

     Participation  

Excess Layer 5

     10.000 % 

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be deleted from the Contract:

Subparagraphs (a), (b), (c), (e), (g) and (h) of Paragraph (2) of ARTICLE 2 –
TERM

ARTICLE 14 – FUNDING OF RESERVES

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be added to the Contract:

ARTICLE 25 – COLLATERAL, to read as follows:

 

  1.

As promptly as possible following execution of this Contract, the Reinsurer (as
Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Reinsured (as Beneficiary) and the trustee, pursuant to which the Reinsurer
shall provide collateral in the form of eligible Assets deposited and held in a
Trust Account, with such Assets having a market value greater than or equal to
$830,250.00 (the “Collateral,” which is not

 

 

ARP-HCI-02-RPP-121-15    I&L – BLWTR DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

  subject to the percentage share expressed in this Interests and Liabilities
Agreement), less unpaid premium (net of brokerage and applicable Federal Excise
Tax, if any). It is understood that deposit premium paid in accordance with the
Rate and Premium Article shall be deposited into the Trust Account.

 

2. The Reinsured agrees that if the Reinsurer makes indemnity payment(s) to the
Reinsured under this Contract, the Reinsurer may withdraw Assets from the Trust
Account, reducing the market value of Assets in the Trust Account to an amount
at least equal to the unused Reinsurance Limit, in accordance with the
provisions of the Trust Agreement.

 

3. The Trust Fund may be drawn upon by the Reinsured at any time and the Assets
may be used at the Reinsured’s option in accordance with the provisions of the
Trust Agreement.

 

4. Except as provided in the Collateral Release Article, the Reinsured agrees to
release the Assets in the Trust Account required under this Article as promptly
as provided in the Trust Agreement.

ARTICLE 26 – COLLATERAL RELEASE, to read as follows:

 

1. At the expiration or termination of this Contract, if the Trust has not yet
been terminated, the Reinsured shall calculate on a monthly basis, how much, if
any, of the collateral shall be released from the Trust.

 

2. Notwithstanding the aforementioned, at December 31, 2015, the parties agree
to consider the release of collateral. The intention is to release collateral
for all limits for which there is essentially no possibility of reinstatement
premium protection from past or future events before the expiration of this
Contract. All collateral securing what the parties agree are unreachable limits
will be released within three business days.

 

3. Thirty-six months following the expiration of this Contract, the Reinsurer
shall have the option to commute this Contract by sending the Reinsured written
notice thereof. In such event, the Reinsurer shall pay to the Reinsured an
amount equal to the reinstatement premium reserves hereunder, as estimated by
the Reinsured, which would be recoverable hereunder. Upon the Reinsurer’s
payment of such amount, both parties shall be completely released from all
liability under this Contract, whether known or unknown.

ARTICLE 27 – LIMITED RECOURSE AND BERMUDA REGULATIONS, to read as follows:

 

1. The liability of the Reinsurer for the performance and discharge of all of
its obligations, however they may arise, in relation to this Contract (together
“Obligations” for purposes of this Article), shall be limited to and payable
solely from the proceeds of realization of the assets of the Trust Fund
established in accordance with this Contract, and accordingly there shall be no
recourse to any other assets of the Blue Water Re Master Fund Ltd., whether or
not allocated to any other separate account or the general account of the Blue
Water Re Master Fund Ltd. In the event that the proceeds of realization of the
assets of the Trust Fund are insufficient to meet all Obligations, any
Obligations remaining after the application of such proceeds shall be
extinguished, and the Reinsured undertakes in such circumstances to take no
further action against the Reinsurer in respect of any such Obligations. In
particular, neither the Reinsured nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the Reinsurer
or the Blue Water Re Master Fund Ltd.

 

 

ARP-HCI-02-RPP-121-15    I&L – BLWTR DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

2. Notwithstanding any matter referred to herein, the Reinsured understands and
accepts that the Reinsurer acts on behalf of one or more separate accounts of
the Blue Water Re Master Fund Ltd. and that all corporate matters relating to
the creation of the Reinsurer, capacity of the Reinsurer, operation and
liquidation of the Reinsurer and any matters relating to the Reinsurer thereof
shall be governed by, and construed in accordance with, the laws of Bermuda. The
Reinsured has had the opportunity to take advice and to obtain all such
additional information that it considers necessary to evaluate the terms,
conditions and risks of entering into this Contract with the Reinsurer.

It is Also Agreed that as respects the above Subscribing Reinsurer in the
attached Contract, the following shall be amended to the Contract:

Schedule A shall now read as attached

All other Terms and Conditions remain unchanged.

Signed in                                 , on this              day of
                    , 20    

BLUE WATER RE LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-RPP-121-15    I&L – BLWTR DOC: June 9, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

SCHEDULE A

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

     Excess
Layer 5  

Reinsurer’s Per Occurrence Limit in Original Contract

   $ 123,000,000   

RPP Factor

     1.274   

RPP Annual Deposit Premium

   $ ****   

RPP Annual Minimum Premium

   $ ****   

RPP Deposit Payment Schedule:

  

June 1, 2015

   $ ****   

January 1, 2016

   $ ****  * 

 

* plus applicable adjustment per Rate and Premium Article

The figures listed above are at 100% and shall apply to each Reinsurer in the
percentage share as expressed in its Interests and Liabilities Agreement
attached hereto.

 

 

ARP-HCI-02-RPP-121-15    I&L – BLWTR DOC: June 9, 2015    Schedule A